                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                 CR-18-83-GF-BMM
                Plaintiff,
      vs.

JITTAWEE BEAR CUB,                                      ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 14, 2020. (Doc. 27.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
      Judge Johnston conducted a revocation hearing on January 14, 2020. (Doc.

23.) The United States accused Bear Cub of violating his conditions of supervised

release 1) by failing to report for substance abuse testing; 2) by failing to report

for substance abuse treatment; 3) by failing to report for sex offender treatment; 4)

4) by failing to report to his probation officer as directed; and 5) by failing to

inform his probation officer of his current residence. (Doc. 19.)

      At the revocation hearing, Bear Cub admitted to 1) failing to report for

substance abuse testing; 2) failing to report for substance abuse treatment; 3)

failing to report for sex offender treatment; 4) by failing to report to his probation

officer as directed; and 5) by failing to inform his probation officer of his current

residence. (Doc. 23.) Judge Johnston found that Bear Cub’s violations warrant

revocation, and recommended that Bear Cub be incarcerated for 6 months with 25

months of supervised release to follow. (Doc. 27 at 4.) Bear Cub waived his right

to allocute before the undersigned and the 14 day right to appeal. (Doc. 23.)

      The violations prove serious and warrant revocation of Bear Cub’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 27) are ADOPTED IN FULL.
       IT IS FURTHER ORDERED that Defendant Jittawee Bear Cub be

incarcerated for a term of 6 months, with 25 months of supervised release to

follow.

      DATED this 15th day of January, 2020.
